


110 HR 5369 IH: To suspend temporarily the duty on certain

U.S. House of Representatives
2008-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5369
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2008
			Mr. Barrett of South
			 Carolina introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain
		  products.
	
	
		1.Certain products
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new headings:
				
					
						
							
								9902.01.00Trisubstituted oxazolidinone (CAS No. 860399–11–7) (provided
						for in subheading 2934.99.20)FreeNo changeNo changeOn or before 12/31/2011
								
								9902.01.00Trisubstituted oxazolidinone (CAS No. 854602–01–0) (provided
						for in subheading 2934.99.20)FreeNo changeNo changeOn or before 12/31/2011
								
								9902.01.00Naphtho[1,2-d]thiazolium,
						2-[[5-chloro-3-(3-sulfopropyl)-2(3H)-benzothiazolylidene]methyl]-1-(3–sulfopropyl)-,
						inner salt, compd. with N,N-diethylethanamine (1:1) (CAS No. 102731–88–4)
						(provided for in subheading 2934.99.20)FreeNo
						changeNo changeOn or before 12/31/2011
								
								9902.01.00Benzothiazolium,
						2-[[3-[(3,6-dimethyl-2(3H)-benzothiazolylidene)methyl]-5-phenyl-2-cyclohexen-1-ylidene]methyl]-3,6-dimethyl-,
						salt with 4-ethylbenzenesulfonic acid (1:1) (CAS No. 160911–24–0) (provided for
						in subheading 2934.99.20)FreeNo changeNo changeOn or before 12/31/2011
								
								9902.01.00Benzoxazolium,
						5-chloro-2-[2-[[5-phenyl-3-(2-sulfoethyl)-2(3H)-benzoxazolylidene]
						methyl]-1-butenyl]-3-(3-sulfopropyl)-, inner salt, compound with
						N,N-diethylethanamine (1:1) (CAS No. 106518–55–2) (provided for in subheading
						2934.99.20)FreeNo changeNo changeOn or before 12/31/2011
								
								9902.01.00Copoly[N-(4-sulfamoylphenyl) methacrylamide/
						methylmethacrylate/acrylonitrile (CAS No. 141634–00–6) (provided for in
						subheading 3906.90.50)FreeNo changeNo changeOn or before 12/31/2011
								
								9902.01.003-Pyrazolidinone, 4-hexadecyl-1-phenyl (CAS No. 202483–63–4)
						(provided for in subheading 2933.19.90)FreeNo
						changeNo changeOn or before 12/31/2011
								
								9902.01.00Poly[(ally
						2-methyl-2-propenoate)-co-(cyclohexyl2-hydroxymethyl-2-propenoate)-co-(2-propenoic
						acid)] (CAS No. 860399–10–6) (provided for in subheading
						3208.90.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
